                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

CHARLEY EDWARDS                                                            PLAINTIFF

v.                                                 CAUSE NO. 3:17CV985-LG-RHW

HI-PHARMACEUTICALS
INCORPORATION                                                            DEFENDANT

       ORDER ADOPTING REPORT AND RECOMMENDATION AND
                    DISMISSING COMPLAINT

      BEFORE THE COURT is the [8] Report and Recommendation of United

States Magistrate Judge Robert H. Walker, entered in this cause on October 11,

2018. Magistrate Judge Walker recounted the Court’s efforts to instruct and

remind the plaintiff of his duty to prosecute this case, and the plaintiff’s failure to

effect service of process upon the sole defendant. Magistrate Judge Walker

accordingly recommended that Plaintiff’s Complaint be dismissed without prejudice

for failure to prosecute.

      Since Plaintiff was granted leave to proceed in forma pauperis on March 30,

2018, he has taken no further action. Magistrate Judge Walker issued an [7] Order

to Show Cause on August 20, 2018 before issuing the instant [8] Report and

Recommendation. The plaintiff has yet to respond to either.

      Where no objection has been filed, the Court need only review the Report and

Recommendation to determine whether it is either clearly erroneous or contrary to

law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Having

conducted the required review, the Court finds the Magistrate Judge’s findings and
conclusions neither clearly erroneous nor contrary to law. The Court agrees that

Plaintiff’s Complaint is due to be dismissed for failure to timely effect service of

process under Federal Rule of Civil Procedure 4(m) and for failure to prosecute this

case under Federal Rule of Civil Procedure 41(b). Therefore, the Report and

Recommendation will be adopted as the opinion of this Court, and Plaintiff’s

Complaint will be dismissed without prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [8] Report

and Recommendation of United States Magistrate Judge Robert H. Walker entered

in this cause on October 11, 2018 is ADOPTED as the finding of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff Charley

Edwards’ [1] Complaint is DISMISSED without prejudice.

      SO ORDERED AND ADJUDGED this the 5th day of November, 2018.



                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          –2–
